

Exhibit 10.3
 
SHARE EXCHANGE AGREEMENT
 
This SHARE EXCHANGE AGREEMENT (the “Agreement”), dated as of August 31, 2007, is
by and among OJSE SMOLENERGY, a corporation formed under the laws of the Russian
Federation (the “Company”), Viktor Ekimov, a citizen of the Russian Federation,
(a “Gorstovoe Holder”) and RUSSOIL CORPORATION, a Nevada corporation
(“Russoil”), filing reports pursuant to the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) and the stockholders of the Company signatory
hereto (the “Stockholders”). Each of the parties to this Agreement is
individually referred to herein as a “Party” and collectively, as the “Parties.”
 
BACKGROUND


WHEREAS, the Company has 100,000 shares or “actions” of capital stock (the
“Company Stock”) issued and outstanding, all of which are all held by the
Stockholders. Each of the Stockholders is the record and beneficial owner of the
number of shares of Company Stock set forth opposite below such Stockholder’s
name on the signature pages to this Agreement.


WHEREAS, the Company acquired fifty-one (51%) of the membership interest of
Gorstove, LLC from the Gorstovoe Holder and, as consideration, among other
things, the Company is obligated to pay the Gorstovoe Holder the sum of U.S.
$26,000,000 on August 31, 2007; and


WHEREAS, the Company does not have a reasonable expectation of having the
financial ability to pay the Gorstovoe Holder the sum of U.S. $26,000,000; and


WHEREAS, the Gorstove Holder is willing to accept 110,000,000 shares of
Russoil’s common stock in full satisfaction of the Company’s $26,000,000
indebtedness to him; and


WHEREAS, Russoil is willing to issue 110,000,000 shares of its common stock to
the Gorstovoe Holder in exchange for all of the issued and outstanding capital
stock of the Company; and


WHEREAS, said 110,000,000 shares of Russoil’s common stock will constitute not
less than 51% of the issued and outstanding voting capital stock of Russoil on a
fully-diluted basis as of and immediately after the Closing, and before giving
effect to the Financing (as defined in Section 7.10 hereof).
 

--------------------------------------------------------------------------------




 The exchange of Company Stock for Russoil Stock is intended to constitute a
reorganization within the meaning of Section 368(a)(1)(B) of the Internal
Revenue Code of 1986 (the “Code”), as amended or such other tax free
reorganization exemptions that may be available under the Code.
 
The Board of Directors of Russoil and the stockholders of the Company have
determined that it is desirable to effect this plan of reorganization and share
exchange.

 
AGREEMENT


NOW THEREFORE, the parties agree as follows:


ARTICLE I


Exchange of Shares


SECTION 1.01 The above recitals are incorporated by reference as if fully stated
herein.
 
SECTION 1.02.  Exchange by Stockholders. At the Closing (as defined in Section
1.03), each of the Stockholders shall sell, transfer, convey, assign and deliver
to Russoil its Company Stock free and clear of all Liens (as defined below) and
in exchange Russoil is issuing 110,000,000 shares of its voting capital stock to
the Gorstovoe Holder.
 
SECTION 1.03.  Closing. The closing (the “Closing”) of the transactions
contemplated hereby (the “Transactions”) shall take place at the offices of
Gusrae, Kaplan, Bruno & Nusbaum PLLC, 120 Wall Street, 11th Floor, New York, New
York 10005, commencing at 10:00 a.m. local time on the second business day
following the satisfaction or waiver of all conditions to the obligations of the
parties to consummate the Transactions contemplated hereby (other than
conditions with respect to actions the respective parties will take at the
Closing itself), or such other date and time as the parties may mutually
determine (the “Closing Date”).
 


ARTICLE II
 
Representations and Warranties of the Stockholders
 
Each of the Stockholders hereby severally (and not jointly) represents and
warrants to Russoil with respect to itself, as follows:
 
SECTION 2.01.  Good Title; Validity of Option; Organization. Except for the
discharge of those liens, security interests, pledges, equities and claims
effected hereby the Stockholder is the record and beneficial owner, and has good
title to the Company Stock set forth below his signature at the foot of this
Agreement, with the right and authority to sell and deliver such Company Stock.
Upon delivery of any certificate or certificates duly assigned, representing the
same as herein contemplated and/or upon registering of Russoil as the new owner
of such Company Stock in the share register of the Company, Russoil will receive
good title to such Company Stock, free and clear of all liens, security
interests, pledges, equities and claims of any kind, voting trusts, stockholder
agreements and other encumbrances (collectively, “Liens”).
 
2

--------------------------------------------------------------------------------


 
SECTION 2.02.  Power and Authority. The Stockholder has the legal power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. All acts required to be taken by the Stockholder to enter into this
Agreement and the Company and to carry out the Transactions have been properly
taken. This Agreement constitutes a legal, valid and binding obligation of the
Stockholder, enforceable against such Stockholder in accordance with the terms
hereof.
 
SECTION 2.03.  No Conflicts. The execution and delivery of this Agreement by the
Stockholder and the performance by the Stockholder of its obligations hereunder
in accordance with the terms hereof: (i) will not require the consent of any
third party or any federal, state, local or foreign government or any court of
competent jurisdiction, administrative agency or commission or other
governmental authority or instrumentality, domestic or foreign (“Governmental
Entity”) under any statutes, laws, ordinances, rules, regulations, orders,
writs, injunctions, judgments, or decrees (collectively, “Laws”); (ii) will not
violate any Laws applicable to such Stockholder and (iii) will not violate or
breach any contractual obligation to which such Stockholder is a party.
 
SECTION 2.04.  No Finder’s Fee. The Stockholder has not created any obligation
for any finder’s, investment banker’s or broker’s fee in connection with the
Transactions.


ARTICLE II - A


SECTION 2.A.01.  Acquisition Entirely for Own Account. The Russoil Stock
proposed to be acquired by the Gorstovoe Holder hereunder will be acquired for
investment for his own account, and not with a view to the resale or
distribution of any part thereof, and the Gorstovoe Holder has no present
intention of selling or otherwise distributing the Russoil Stock, except in
compliance with applicable securities laws.
 
SECTION 2.A.02.  Available Information. The Gorstovoe Holder has such knowledge
and experience in financial and business matters that it is capable of
evaluating the merits and risks of investment in Russoil, he has received all
documents and information from Russoil that he has requested and been allowed
the opportunity to ask questions of and receive answers from Russoil’s officers
and directors. The Gorstovoe Holder does not desire to receive any further
documents, information or answers.
 
3

--------------------------------------------------------------------------------


 
SECTION 2.A.03.  Non-Registration. The Gorstovoe Holder understands that Russoil
Stock has not been registered under the Securities Act of 1933, as amended (the
“Securities Act”) and, if issued in accordance with the provisions of this
Agreement, will be issued by reason of a specific exemption from the
registration provisions of the Securities Act which depends upon, among other
things, the bona fide nature of the investment intent and the accuracy of the
Gorstovoe Holder’s representations as expressed herein.
 
SECTION 2A.04.  Restricted Securities. The Gorstovoe Holder understands that
Russoil Stock is characterized as “restricted securities” under the Securities
Act inasmuch as this Agreement contemplates that, if acquired by the Gorstovoe
Holder pursuant hereto, Russoil Stock would be acquired in a transaction not
involving a public offering. The Gorstovoe Holder further acknowledges that if
Russoil Stock is issued to the Gorstovoe Holder in accordance with the
provisions of this Agreement, such Russoil Stock may not be resold without
registration under the Securities Act or the existence of an exemption
therefrom. The Gorstovoe Holder represents that it is familiar with Rule 144
promulgated under the Securities Act, as presently in effect, and understands
the resale limitations imposed thereby and by the Securities Act.
 
SECTION 2.A.05.  Legends. It is understood that Russoil Stock will bear the
following legend or one that is substantially similar to the following legend:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR UNDER
APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AVAILABLE EXEMPTIONS FROM SUCH REGISTRATION,
PROVIDED THAT THE SELLER DELIVERS TO THE COMPANY AN OPINION OF COUNSEL (WHICH
OPINION IS REASONABLY SATISFACTORY TO THE COMPANY) CONFIRMING THE AVAILABILITY
OF SUCH EXEMPTION. THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA
FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES TO THE EXTENT PERMITTED BY
APPLICABLE FEDERAL AND STATE SECURITIES LAWS; and


Any legend required by the “blue sky” laws of any state to the extent such laws
are applicable to the securities represented by the certificate so legended.
 
SECTION 2.A.06. Gorstovoe Holder’s Investor Status. The Gorstovoe Holder is an
(i) “accredited investor” within the meaning of Rule 501 promulgated under the
Securities Act; or (ii) a non-United States persons as defined in Regulation S
of the Securities Act.
 
4

--------------------------------------------------------------------------------


 
ARTICLE III


Representations and Warranties of the Company
 
In order to induce Russoil’s Stockholders and the Gorstovoe Holder to enter into
this Agreement and to consummate the Transactions contemplated hereby, as of the
date hereof and as of the Closing Date, the Company hereby represents and
warrants to Russoil that the statements contained in this Article III are true
and correct, subject to those exceptions set forth in the disclosure schedules
attached hereto and delivered to Russoil on the date hereof (the “Company
Disclosure Schedule”). The Company Disclosure Schedule with respect to this
Article III will be arranged in paragraphs corresponding to the numbered and
lettered paragraphs contained in this Article III. Any matter disclosed in a
numbered and lettered section of the Company Disclosure Schedule shall be deemed
to be disclosed in other locations throughout the Company Disclosure Schedule to
the extent such disclosure is reasonably apparent:
 
SECTION 3.01.  Organization, Standing and Power. The Company is duly organized,
validly existing and in good standing under the laws of the jurisdiction in
which it is organized and possesses all governmental franchises, licenses,
permits, authorizations and approvals necessary to enable it to own, lease or
otherwise hold its properties and assets and to conduct its businesses as
presently conducted, other than such franchises, licenses, permits,
authorizations and approvals the lack of which, individually or in the
aggregate, has not had and would not reasonably be expected to have a material
adverse effect on the Company, a material adverse effect on the ability of the
Company to perform its obligations under this Agreement or on the ability of the
Company to consummate the Transactions (a “Company Material Adverse Effect”).
The Company is duly qualified to do business in each jurisdiction where the
nature of its business or its ownership or leasing of its properties make such
qualification necessary except where the failure to so qualify would not
reasonably be expected to have a Company Material Adverse Effect. The Company
has delivered to Russoil true and complete copies of the Charter, Constituent
Agreement, Registration Certificate, Codes of Statistics and Permit to issue
shares or actions of the Company and such other constituent instruments of the
Company as may exist, each as amended to the date of this Agreement (as so
amended, the “Company Constituent Instruments”).
  
SECTION 3.02. No Company Subsidiaries; No Equity Interests. Except for owning
fifty-one percent (51%) of its membership interests of Gorstovoe, LLC, the
Company does not as of the date of this Agreement own, directly or indirectly,
any capital stock, membership interest, partnership interest, joint venture
interest or other equity interest in any person.
 
SECTION 3.03.  Capital Structure. The authorized capital stock of the Company
consists of 1,100,000, of which 100,000 shares are issued and outstanding.
Except as set forth above, no shares of capital stock or other voting securities
of the Company are issued, reserved for issuance or outstanding. All outstanding
shares of the capital stock of the Company are duly authorized, validly issued,
fully paid and nonassessable and not subject to or issued in violation of any
purchase option, call option, right of first refusal, preemptive right,
subscription right or any similar right under any provision of the applicable
corporate laws of the Russian Federation, the Company Constituent Instruments or
any Contract (as defined in Section 3.05) to which the Company is a party or
otherwise bound. Except as set forth in this Section 3.03, there are not any
bonds, debentures, notes or other indebtedness of the Company having the right
to vote (or convertible into, or exchangeable for, securities having the right
to vote). As of the date of this Agreement, there are not any options, warrants,
rights, convertible or exchangeable securities, “phantom” stock rights, stock
appreciation rights, stock-based performance units, commitments, Contracts,
arrangements or undertakings of any kind to which the Company is a party or by
which it is bound (i) obligating the Company to issue, deliver or sell, or cause
to be issued, delivered or sold, additional shares of capital stock or other
equity interests in, or any security convertible or exercisable for or
exchangeable into any capital stock of or other equity interest in, the Company,
(ii) obligating the Company to issue, grant, extend or enter into any such
option, warrant, call, right, security, commitment, contract, arrangement or
undertaking or (iii) that give any person the right to receive any economic
benefit or right similar to or derived from the economic benefits and rights
occurring to holders of the capital stock of the Company.
 
5

--------------------------------------------------------------------------------


 
SECTION 3.04.  Authority; Execution and Delivery; Enforceability. The Company
has all requisite corporate power and authority to execute and deliver this
Agreement and to consummate the Transactions. The execution and delivery by the
Company of this Agreement and the consummation by the Company of the
Transactions have been duly authorized and approved by the Board of Directors of
the Company and no other corporate proceedings on the part of the Company are
necessary to authorize this Agreement and the Transactions. When executed and
delivered, this Agreement will be enforceable against the Company in accordance
with its terms.
 
SECTION 3.05.  No Conflicts; Consents.
 
(a)  The execution and delivery by the Company of this Agreement does not, and
the consummation of the Transactions and compliance with the terms hereof and
thereof will not, conflict with, or result in any violation of or default (with
or without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation or to loss of a
material benefit under, or result in the creation of any Lien upon any of the
properties or assets of the Company under, any provision of (i) the Company
Constituent Instruments or, (ii) any material contract, lease, license,
indenture, note, bond, agreement, permit, concession, franchise or other
instrument (a “Contract”) to which the Company is a party or by which its
properties or assets is bound or (iii) any material judgment, order or decree
(“Judgment”) or material Law applicable to the Company or its properties or
assets, other than, in the case of clauses (ii) and (iii) above, any such items
that, individually or in the aggregate, have not had and would not reasonably be
expected to have a Company Material Adverse Effect.
 
6

--------------------------------------------------------------------------------


 
(b)  Except for required filings with the Securities and Exchange Commission
(the “SEC”) and applicable “blue sky” or state securities commissions, no
material consent, approval, license, permit, order or authorization (“Consent”)
of, or registration, declaration or filing with, or permit from, any
Governmental Entity is required to be obtained or made by or with respect to the
Company in connection with the execution, delivery and performance of this
Agreement or the consummation of the Transactions.
 
SECTION 3.06.  Taxes.
 
(a)  The Company has timely filed, or has caused to be timely filed on its
behalf, all Tax Returns required to be filed by it, and all such Tax Returns are
true, complete and accurate, except to the extent any failure to file or any
inaccuracies in any filed Tax Returns, individually or in the aggregate, have
not had and would not reasonably be expected to have a Company Material Adverse
Effect. All Taxes shown to be due on such Tax Returns, or otherwise owed, have
been timely paid, except to the extent that any failure to pay, individually or
in the aggregate, has not had and would not reasonably be expected to have a
Company Material Adverse Effect. There are no unpaid taxes in any material
amount claimed to be due by the taxing authority of any jurisdiction, and the
officers of the Company know of no basis for any such claim.
 
(b)  The Company Financial Statements (as defined in Section 3.15) reflect an
adequate reserve for all Taxes payable by the Company (in addition to any
reserve for deferred Taxes to reflect timing differences between book and Tax
items) for all Taxable periods and portions thereof through the date of such
financial statements. No deficiency with respect to any Taxes has been proposed,
asserted or assessed against the Company, and no requests for waivers of the
time to assess any such Taxes are pending, except to the extent any such
deficiency or request for waiver, individually or in the aggregate, has not had
and would not reasonably be expected to have a Company Material Adverse Effect.
 
(c)  For purposes of this Agreement:
 
“Taxes” includes all forms of taxation, whenever created or imposed, and whether
of the United States or elsewhere, and whether imposed by a local, municipal,
governmental, state, foreign, federal or other Governmental Entity, or in
connection with any agreement with respect to Taxes, including all interest,
penalties and additions imposed with respect to such amounts.
 
“Tax Return” means all federal, state, local, regional, provincial and foreign
Tax returns, declarations, statements, reports, schedules, forms and information
returns and any amended Tax return relating to Taxes.
  
SECTION 3.07.  Benefit Plans. The Company does not have or maintain any
collective bargaining agreement or any bonus, pension, profit sharing, deferred
compensation, incentive compensation, stock ownership, stock purchase, stock
option, phantom stock, retirement, vacation, severance, disability, death
benefit, hospitalization, medical or other plan, arrangement or understanding
(whether or not legally binding) providing benefits to any current or former
employee, officer or director of the Company (collectively, “Company Benefit
Plans”). As of the date of this Agreement there are not any severance or
termination agreements or arrangements between the Company and any current or
former employee, officer or director of the Company, nor does the Company have
any general severance plan or policy.
 
7

--------------------------------------------------------------------------------


 
SECTION 3.08.  Litigation. There is no action, suit, inquiry, notice of
violation, proceeding (including any partial proceeding such as a deposition) or
investigation pending or threatened in writing against or affecting the Company,
or any of its properties before or by any court, arbitrator, governmental or
administrative agency, regulatory authority (“Action”) which (i) adversely
affects or challenges the legality, validity or enforceability of this Agreement
or (ii) could, if there were an unfavorable decision, individually or in the
aggregate, have or reasonably be expected to have a Company Material Adverse
Effect. Neither the Company, nor any director or officer thereof (in his or her
capacity as such), is or has been the subject of any Action involving a claim or
violation of or liability under any securities laws or a claim of breach of
fiduciary duty.
 
SECTION 3.09.  Compliance with Applicable Laws. The Company is in compliance
with all applicable Laws, including those relating to occupational health and
safety and the environment, except for instances of noncompliance that,
individually and in the aggregate, have not had and would not reasonably be
expected to have a Company Material Adverse Effect. The Company has not received
any written communication during the past two years from a Governmental Entity
that alleges that the Company is not in compliance in any material respect with
any applicable Law. This Section 3.09 does not relate to matters with respect to
Taxes, which are the subject of Section 3.06.
 
SECTION 3.10.  INTENTIONALLY OMITTED.
  
SECTION 3.11.  Contracts. Except as disclosed in Section 3.11 of the Company
Disclosure Schedule, there are no Contracts that are material to the business,
properties, assets, condition (financial or otherwise), results of operations or
prospects of the Company. The Company is not in violation of or in default under
(nor does there exist any condition which upon the passage of time or the giving
of notice would cause such a violation of or default under) any Contract to
which it is a party or by which it or any of its properties or assets is bound,
except for violations or defaults that would not, individually or in the
aggregate, reasonably be expected to result in a Company Material Adverse
Effect.
 
SECTION 3.12.  Title to Properties. The Company does not own any real property.
The Company has sufficient title to, or valid leasehold interests in, all of its
properties and assets used in the conduct of its businesses. All such assets and
properties, other than assets and properties in which the Company has leasehold
interests, are free and clear of all Liens except for Liens that, in the
aggregate, do not and will not materially interfere with the ability of the
Company and the Company Subsidiaries to conduct business as currently conducted.
 
8

--------------------------------------------------------------------------------


 
SECTION 3.13.  Intellectual Property. The Company owns, or is validly licensed
or otherwise have the right to use, all patents, patent rights, trademarks,
trademark rights, trade names, trade name rights, service marks, service mark
rights, copyrights and other proprietary intellectual property rights and
computer programs (collectively, “Intellectual Property Rights”) which are
material to the conduct of the business of the Company. Section 3.13 of the
Company Disclosure Schedule sets forth a description of all Intellectual
Property Rights which are material to the conduct of the business of the
Company. There are no claims pending or, to the knowledge of the Company,
threatened that the Company is infringing or otherwise adversely affecting the
rights of any person with regard to any Intellectual Property Right. To the
knowledge of the Company, no person is infringing the rights of the Company with
respect to any Intellectual Property Right.
 
SECTION 3.14.  Labor Matters. There are no collective bargaining or other labor
union agreements to which the Company is a party or by which any of them is
bound. No material labor dispute exists or, to the knowledge of the Company, is
imminent with respect to any of the employees of the Company.
 
SECTION 3.15.  Financial Statements. Prior to the Closing the Company will
deliver to Russoil, its audited consolidated financial statements for the fiscal
period of time commencing with its inception to a date within sixty days of the
closing. (collectively, the “Company Financial Statements”). Upon delivery, the
Company Financial Statements will have been prepared in accordance with
generally accepted accounting principles applied on a consistent basis
throughout the periods indicated and in respect of interim periods subject to
year end adjustments. The Company Financial Statements will fairly present in
all material respects the financial condition and operating results of the
Company, as of the dates, and for the periods, indicated therein. The Company
will not have any material liabilities or obligations, contingent or otherwise,
other than (i) liabilities incurred in the ordinary course of business
subsequent to December 31, 2006, and (ii) obligations under contracts and
commitments incurred in the ordinary course of business and not required under
generally accepted accounting principles to be reflected in the Company
Financial Statements, which, in both cases, individually and in the aggregate
would not be reasonably expected to result in a Company Material Adverse Effect.
  
SECTION 3.16.  Insurance. The Company is insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
are prudent and customary in the businesses in which the Company is engaged and
in the geographic areas where it engages in such businesses. The Company has no
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business on terms
consistent with market for the Company’s lines of business.
 
9

--------------------------------------------------------------------------------


 
SECTION 3.17.  Transactions With Affiliates and Employees. Except as set forth
in the Company Financial Statements, none of the officers or directors of the
Company and, to the knowledge of the Company, none of the employees of the
Company is presently a party to any transaction with the Company (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, any
entity in which any officer, director, or any such employee has a substantial
interest or is an officer, director, trustee or partner.
 
SECTION 3.18.  Internal Accounting Controls. The Company maintains a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management's general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management's general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Company has established disclosure controls and
procedures for the Company and designed such disclosure controls and procedures
to ensure that material information relating to the Company, is made known to
the officers by others within those entities. The Company's officers have
evaluated the effectiveness of the Company's controls and procedures. Since
December 31, 2006, there have been no significant changes in the Company’s
internal controls or, to the Company's knowledge, in other factors that could
significantly affect the Company's internal controls.
 
SECTION 3.19.  Solvency. Based on the financial condition of the Company as of
the Closing Date and after giving effect to the Closing, (i) the Company's fair
saleable value of its assets exceeds the amount that will be required to be paid
on or in respect of the Company's existing debts and other liabilities
(including known contingent liabilities) as they mature, (ii) the Company's
assets do not constitute unreasonably small capital to carry on its business for
the current fiscal year as now conducted and as proposed to be conducted
including its capital needs taking into account the particular capital
requirements of the business conducted by the Company, and projected capital
requirements and capital availability thereof, and (iii) the current cash flow
of the Company, together with the proceeds the Company would receive, were it to
liquidate all of its assets, after taking into account all anticipated uses of
the cash, would be sufficient to pay all amounts on or in respect of its debt
when such amounts are required to be paid. The Company does not intend to incur
debts beyond its ability to pay such debts as they mature (taking into account
the timing and amounts of cash to be payable on or in respect of its debt).
 
10

--------------------------------------------------------------------------------


 
SECTION 3.20.  Application of Takeover Protections. The Company has taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Company's
charter documents or the laws of the jurisdiction of the Company’s incorporation
that is or could become applicable to the Stockholders as a result of the
Stockholders and the Company fulfilling their obligations or exercising their
rights under this Agreement.
 
SECTION 3.21.  No Additional Agreements. The Company has no agreement or
understanding with any Stockholder with respect to the transactions contemplated
by this Agreement other than as specified in this Agreement.
 
SECTION 3.22.  Investment Company. The Company is, and is not an affiliate of,
and immediately following the Closing will not have become, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
 
SECTION 3.23.  Disclosure. All disclosure regarding the Company, its business
and the transactions contemplated hereby, furnished by or on behalf of the
Company (including the Company’s representations and warranties set forth in
this Agreement) are true and correct and do not contain any untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements made therein, in light of the circumstances under which they were
made, not misleading.
 
SECTION 3.24.  Information Supplied. None of the information supplied or to be
supplied by the Company for inclusion or incorporation by reference in the
notice that is required to be sent to the stockholders of Russoil pursuant to
Rule 14f-1 (the “14f-1 Notice”) promulgated under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), will, at the date it is first mailed to
Russoil’s stockholders, contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary in order
to make the statements therein, in light of the circumstances under which they
are made, not misleading.
  
SECTION 3.25.  Absence of Certain Changes or Events. Except as disclosed in the
Company Financial Statements, from December 31, 2006 to the date of this
Agreement, the Company has conducted its business only in the ordinary course,
and during such period there has not been:
 
(a)  any change in the assets, liabilities, financial condition or operating
results of the Company, except changes in the ordinary course of business that
have not caused, in the aggregate, a Company Material Adverse Effect;
 
(b)  any damage, destruction or loss, whether or not covered by insurance, that
would have a Company Material Adverse Effect;
 
(c)  any waiver or compromise by the Company of a valuable right or of a
material debt owed to it;
 
11

--------------------------------------------------------------------------------


 
(d)  any satisfaction or discharge of any lien, claim, or encumbrance or payment
of any obligation by the Company, except in the ordinary course of business and
the satisfaction or discharge of which would not have a Company Material Adverse
Effect;
 
(e)  any material change to a material Contract by which the Company or any of
its respective assets is bound or subject;
 
(f)  any mortgage, pledge, transfer of a security interest in, or lien, created
by the Company, with respect to any of its material properties or assets, except
liens for taxes not yet due or payable and liens that arise in the ordinary
course of business and do not materially impair the Company’s ownership or use
of such property or assets;
 
(g)  any loans or guarantees made by the Company to or for the benefit of its
employees, officers or directors, or any members of their immediate families,
other than travel advances and other advances made in the ordinary course of its
business;
 
(h)  any alteration of the Company’s method of accounting or the identity of its
auditors;
 
(i)  any declaration or payment of dividend or distribution of cash or other
property to the Stockholders or any purchase, redemption or agreements to
purchase or redeem any shares of Company Stock;
 
(j)  any issuance of equity securities to any officer, director or affiliate;
 
(k)  any arrangement or commitment by the Company to do any of the things
described in this Section 3.25.
 
SECTION 3.26.  No Undisclosed Events, Liabilities, Developments or
Circumstances. No event, liability, development or circumstance has occurred or
exists, or is contemplated to occur with respect to the Company, its respective
business, properties, prospects, operations or financial condition, that would
be required to be disclosed by the Company under applicable securities laws on a
registration statement on SB-2 (or S-1 if SB-2 is unavailable to Russoil or any
form substituting therefor or the equivalent thereof) filed with the SEC
relating to an issuance and sale by the Company of its Common Stock and which
has not been publicly announced or will not be publicly announced in the current
report on Form 8-K that will be filed by Russoil at the Closing.
 
SECTION 3.27.  Foreign Corrupt Practices. Neither the Company, nor, to the
Company’s knowledge, any director, officer, agent, employee or other person
acting on behalf of the Company has, in the course of its actions for, or on
behalf of, the Company (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (iii)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or (iv) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.
 
12

--------------------------------------------------------------------------------




ARTICLE IV


Representations and Warranties of Russoil
 
In order to induce the Company to enter into this Agreement and to consummate
the transactions contemplated hereby, as of the date hereof and as of the
Closing Date, Russoil hereby represents and warrant to each of the Stockholders,
the Company and the Gorstovoe Holder that the statements contained in this
Article IV are true and correct subject to those exceptions set forth in the
disclosure schedules attached hereto and delivered to the Company on the date
hereof (the “Russoil Disclosure Schedule”). The Russoil Disclosure Schedule with
respect to this Article IV will be arranged in paragraphs corresponding to the
numbered and lettered paragraphs contained in this Article IV. Any matter
disclosed in a numbered and lettered section of the Russoil Disclosure Schedule
shall be deemed to be disclosed in other locations throughout the Russoil
Disclosure Schedule to the extent such disclosure is reasonably apparent:
 
SECTION 4.01.  Organization, Standing and Power. Russoil is duly organized,
validly existing and in good standing under the laws of the State of Nevada.
Russoil has delivered to the Company and the Gorstovoe Holder (i) true and
complete copies of the certificate or articles of incorporation of Russoil, as
amended to the date of this Agreement (as so amended, the “Russoil Charter”),
and the Bylaws of Russoil, as amended to the date of this Agreement (as so
amended, the “Russoil Bylaws”).
 
SECTION 4.02. No Subsidiaries; No Equity Interests. Russoil does not own,
directly or indirectly, any capital stock, membership interest, partnership
interest, joint venture interest or other equity interest in any person.


SECTION 4.03. Capital Structure. The authorized capital stock of Russoil
consists of 14,250,000,000 shares of Common Stock, $0.0001 par value per share,
and 5,000,000 shares of preferred stock, $0.0001 par value. As of the date
hereof (i) 342,000,000 shares of the Russoil Common Stock are issued and
outstanding, (ii) no shares of preferred stock are outstanding and (iii) no
shares of the Russoil Common Stock or preferred stock are held by Russoil in its
treasury. All of said shares are fully paid and nonassessable and not subject to
or issued in violation of any purchase option, call option, right of first
refusal, preemptive right, subscription right or any similar right under any
provision as relating to Russoil, the General Corporation Law of the State of
Nevada, the Russoil Charter, the Russoil Bylaws or any Contract to which Russoil
is a party or otherwise bound. As of the date of this Agreement, there are not
any options, warrants, rights, convertible or exchangeable securities, “phantom”
stock rights, stock appreciation rights, stock-based performance units,
commitments, Contracts, arrangements or undertakings of any kind. The
stockholder list to be provided at closing to the Company shall be a current
shareholder list generated by its stock transfer agent, and such list shall
accurately reflect all of the issued and outstanding shares of Russoil’s Common
Stock.
 
13

--------------------------------------------------------------------------------


  
SECTION 4.04.  Authority; Execution and Delivery; Enforceability. The execution
and delivery by Russoil of this Agreement and the consummation by Russoil of the
Transactions have been duly authorized and approved by the Board of Directors
and the shareholders of Russoil, as applicable, and no other corporate
proceedings on the part of Russoil is necessary to authorize this Agreement and
the Transactions. This Agreement constitutes a legal, valid and binding
obligation of the Selling Parties, enforceable against them in accordance with
the terms hereof.
 
SECTION 4.05.  No Conflicts; Consents.
 
(a)   The execution and delivery by Russoil of this Agreement, does not, and the
consummation of the Transactions and compliance with the terms hereof and
thereof will not, conflict with, or result in any violation of or default (with
or without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation or to loss of a
material benefit under, or to increased, additional, accelerated or guaranteed
rights or entitlements of any person under, or result in the creation of any
Lien upon any of the properties or assets of Russoil under, any provision of (i)
Russoil Charter, Russoil Bylaws, (ii) any Material Contract to Russoil is a
party or by which any of its properties or assets is bound or (iii) subject to
the filings and other matters referred to in Section 4.05(b), any material
Judgment or material Law applicable to Russoil’s properties or assets, other
than, in the case of clauses (ii) and (iii) above, any such items that,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Russoil Material Adverse Effect.
  
(b)  No Consent of, or registration, declaration or filing with, or permit from,
any Governmental Entity is required to be obtained or made by or with Russoil in
connection with the execution, delivery and performance of this Agreement or the
consummation of the Transactions, other than the (A) filing with the SEC of a
14f-1 Notice and (B) filing with the SEC of reports under Sections 13 and 16 of
the Exchange Act, and (C) filings under state “blue sky” laws, as may be
required in connection with this Agreement and the Transactions.
 
SECTION 4.06.  SEC Documents; Undisclosed Liabilities.
 
(a)  Russoil has filed all reports, schedules, forms, statements and other
documents required to be filed by Russoil with the SEC since September 5, 2006,
pursuant to Sections 13(a), 14 (a) and 15(d) of the Exchange Act (the “Russoil
SEC Documents”).
 
14

--------------------------------------------------------------------------------


 
(b)  As of its respective filing date, each Russoil SEC Document complied in all
material respects with the requirements of the Exchange Act and the rules and
regulations of the SEC promulgated thereunder applicable to such Russoil SEC
Document, and did not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. Except to the extent that information contained in any
Russoil SEC Document has been revised or superseded by a later filed Russoil SEC
Document, none of the Russoil SEC Documents contains any untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The financial
statements of Russoil included in the Russoil SEC Documents comply as to form in
all material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto, have been prepared in
accordance with the U.S. generally accepted accounting principals (“GAAP”)
(except, in the case of unaudited statements, as permitted by the rules and
regulations of the SEC) applied on a consistent basis during the periods
involved (except as may be indicated in the notes thereto) and fairly present
the financial position of Russoil as of the dates thereof and the results of its
operations and cash flows for the periods shown (subject, in the case of
unaudited statements, to normal year-end audit adjustments).
  
(c)  Except as set forth in the Russoil SEC Documents, Russoil has no
liabilities or obligations of any nature (whether accrued, absolute, contingent
or otherwise) required by GAAP to be set forth on a balance sheet of Russoil or
in the notes thereto. Section 4.06(c) of the Russoil Disclosure Schedule, sets
forth all financial and contractual obligations and liabilities (including any
obligations to issue capital stock or other securities of Russoil) due after the
date hereof. As of the date hereof Russoil has total liabilities of less than
$35,000, all of which liabilities shall be paid off at or prior to the Closing
and shall in no event remain liabilities of Russoil, the Company or the
Stockholders following the Closing.
 
(d)  Since the date of the latest audited financial statements included within
the Russoil SEC Documents, except as specifically disclosed in the Russoil SEC
Documents, Russoil has not changed its auditors and Russoil does not have
pending before the SEC any request for confidential treatment of information.


SECTION 4.07. INTENTIONALLY OMITTED.


SECTION 4.08.  Absence of Certain Changes or Events. Except as disclosed in the
Russoil SEC Documents, from the date of the most recent audited financial
statements included in the Russoil SEC Documents to the date of this Agreement,
Russoil, conducted its business only in the ordinary course, and during such
period there has not been:
 
(a)  any change in the assets, liabilities, financial condition or operating
results of Russoil from that reflected in the Russoil SEC Documents, except
changes in the ordinary course of business that have not caused, in the
aggregate, a Russoil Material Adverse Effect;
 
15

--------------------------------------------------------------------------------


 
(b)  any damage, destruction or loss, whether or not covered by insurance, that
would have a Russoil Material Adverse Effect;
 
(c)  any waiver or compromise by Russoil of a valuable right or of a material
debt owed to it;
 
(d)  any satisfaction or discharge of any lien, claim, or encumbrance or payment
of any obligation by Russoil, except in the ordinary course of business and the
satisfaction or discharge of which would not have a Russoil Material Adverse
Effect;
 
(e)  any material change to a material Contract by which Russoil or any of its
assets is bound or subject;
 
(f)  any material change in any compensation arrangement or agreement with any
employee, officer, director or stockholder;
 
(g)  any resignation or termination of employment of any officer of Russoil;
 
(h)  any mortgage, pledge, transfer of a security interest in, or lien, created
by Russoil, with respect to any of its material properties or assets, except
liens for taxes not yet due or payable and liens that arise in the ordinary
course of business and do not materially impair Russoil’s ownership or use of
such property or assets;
 
(i)  any loans or guarantees made by Russoil to or for the benefit of its
employees, officers or directors, or any members of their immediate families,
other than travel advances and other advances made in the ordinary course of its
business;
 
(j)  any declaration, setting aside or payment or other distribution in respect
of any of Russoil’s capital stock, or any direct or indirect redemption,
purchase, or other acquisition of any of such stock by Russoil;
 
(k)  any alteration of Russoil’s method of accounting or the identity of its
auditors;
 
(l)  any issuance of equity securities to any officer, director or affiliate; or
 
(m)  any arrangement or commitment by Russoil to do any of the things described
in this Section 4.08.
 
SECTION 4.09.  Taxes.
 
(a)  Russoil has timely filed, or has caused to be timely filed on its behalf,
all Tax Returns required to be filed by it, and all such Tax Returns are true,
complete and accurate, except to the extent any failure to file or any
inaccuracies in any filed Tax Returns, individually or in the aggregate, have
not had and would not reasonably be expected to have a Russoil Material Adverse
Effect. All Taxes shown to be due on such Tax Returns, or otherwise owed, has
been timely paid, except to the extent that any failure to pay, individually or
in the aggregate, has not had and would not reasonably be expected to have a
Russoil Material Adverse Effect.
 
16

--------------------------------------------------------------------------------


 
(b)  The most recent financial statements contained in the Russoil SEC Documents
reflect an adequate reserve for all Taxes payable by Russoil (in addition to any
reserve for deferred Taxes to reflect timing differences between book and Tax
items) for all Taxable periods and portions thereof through the date of such
financial statements. No deficiency with respect to any Taxes has been proposed,
asserted or assessed against Russoil, and no requests for waivers of the time to
assess any such Taxes are pending, except to the extent any such deficiency or
request for waiver, individually or in the aggregate, has not had and would not
reasonably be expected to have a Russoil Material Adverse Effect.
  
(c)  There are no Liens for Taxes (other than for current Taxes not yet due and
payable) on the assets of Russoil. Russoil is not bound by any agreement with
respect to Taxes.
 
SECTION 4.10.  Absence of Changes in Benefit Plans. From the date of the most
recent audited financial statements included in the Russoil SEC Documents to the
date of this Agreement, there has not been any adoption or amendment in any
material respect by Russoil of any collective bargaining agreement or any bonus,
pension, profit sharing, deferred compensation, incentive compensation, stock
ownership, stock purchase, stock option, phantom stock, retirement, vacation,
severance, disability, death benefit, hospitalization, medical or other plan,
arrangement or understanding (whether or not legally binding) providing benefits
to any current or former employee, officer or director of Russoil (collectively,
“Russoil Benefit Plans”). As of the date of this Agreement there are not any
employment, consulting, indemnification, severance or termination agreements or
arrangements between Russoil and any current or former employee, officer or
director of Russoil, nor does Russoil have any general severance plan or policy.
 
SECTION 4.11.  ERISA Compliance; Excess Parachute Payments. Russoil has, and
since its inception has never had, maintained, or contributed to any “employee
pension benefit plans” (as defined in Section 3(2) of ERISA), “employee welfare
benefit plans” (as defined in Section 3(1) of ERISA) or any other Russoil
Benefit Plan for the benefit of any current or former employees, consultants,
officers or directors of Russoil.
 
SECTION 4.12.  Litigation. Except as disclosed in the Russoil SEC Documents,
there is no Action which (i) adversely affects or challenges the legality,
validity or enforceability of any of this Agreement or the Shares or (ii) could,
if there were an unfavorable decision, individually or in the aggregate, have or
reasonably be expected to result in a Russoil Material Adverse Effect. There has
not been, and to the knowledge of Russoil, there is not pending any
investigation by the SEC involving Russoil or any current or former director or
officer of Russoil (in his or her capacity as such). The SEC has not issued any
stop order or other order suspending the effectiveness of any registration
statement filed by Russoil under the Exchange Act or the Securities Act. Neither
Russoil nor any subsidiary, nor any director or officer thereof (in his or her
capacity as such), is or has been the subject of any Action involving a claim or
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty.
 
17

--------------------------------------------------------------------------------


 
SECTION 4.13.  Compliance with Applicable Laws. Except as disclosed in the
Russoil SEC Documents, Russoil is in compliance with all applicable Laws,
including those relating to occupational health and safety and the environment,
except for instances of noncompliance that, individually and in the aggregate,
have not had and would not reasonably be expected to have a Russoil Material
Adverse Effect. Except as set forth in the Russoil SEC Documents, Russoil has
not received any written communication during the past two years from a
Governmental Entity that alleges that such Company is not in compliance in any
material respect with any applicable Law. Russoil is in compliance with all
effective requirements of the Sarbanes-Oxley Act of 2002, as amended, and the
rules and regulations thereunder, that are applicable to it, except where such
noncompliance could not have or reasonably be expected to result in a Russoil
Material Adverse Effect. This Section 4.13 does not relate to matters with
respect to Taxes, which are the subject of Section 4.09.
  
SECTION 4.14.  Contracts. Except as disclosed in the Russoil SEC Documents,
there are no Contracts that are material to the business, properties, assets,
condition (financial or otherwise), results of operations or prospects of
Russoil. Russoil is not in violation of or in default under (nor does there
exist any condition which upon the passage of time or the giving of notice would
cause such a violation of or default under) any Contract to which it is a party
or by which it or any of its properties or assets is bound, except for
violations or defaults that would not, individually or in the aggregate,
reasonably be expected to result in a Russoil Material Adverse Effect.
 
SECTION 4.15.  Title to Properties. Russoil has good title to, or valid
leasehold interests in, all of its properties and assets used in the conduct of
its businesses. All such assets and properties, other than assets and properties
in which Russoil has leasehold interests, are free and clear of all Liens except
for Liens that, in the aggregate, do not and will not materially interfere with
the ability of Russoil to conduct business as currently conducted. Russoil has
complied in all material respects with the terms of all material leases to which
it is a party and under which it is in occupancy, and all such leases are in
full force and effect. Russoil enjoys peaceful and undisturbed possession under
all such material leases.
 
SECTION 4.16.  Intellectual Property. Russoil owns, or is validly licensed or
otherwise has the right to use, all Intellectual Property Rights which are
material to the conduct of its business taken as a whole. No claims are pending
or, to the knowledge of Russoil, threatened that Russoil is infringing or
otherwise adversely affecting the rights of any person with regard to any
Intellectual Property Right. To the knowledge of Russoil, no person is
infringing the rights of Russoil with respect to any Intellectual Property
Right.
 
18

--------------------------------------------------------------------------------


 
SECTION 4.17.  Labor Matters. There are no collective bargaining or other labor
union agreements to which Russoil is a party or by which it is bound. No
material labor dispute exists or, to the knowledge of Russoil, is imminent with
respect to any of the employees of Russoil.
  
SECTION 4.18. INTENTIONALLY OMITTTED. 
 
SECTION 4.19.  Transactions With Affiliates and Employees. Except as set forth
in the Russoil SEC Documents, none of the officers or directors of Russoil and,
to the knowledge of Russoil, none of the employees of Russoil is presently a
party to any transaction with Russoil (other than for services as employees,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of Russoil, any entity
in which any officer, director, or any such employee has a substantial interest
or is an officer, director, trustee or partner.
 
SECTION 4.20.  Internal Accounting Controls. Russoil maintains a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management's general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles as applied in the United States and to maintain asset
accountability, (iii) access to assets is permitted only in accordance with
management's general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Russoil has established disclosure controls and procedures and designed such
disclosure controls and procedures to ensure that material information is made
known to its officers. Russoil’s officers have evaluated the effectiveness of
the controls and procedures. Since December 31, 2006, there have been no
significant changes in the internal controls or, to Russoil’s knowledge, in
other factors that could significantly affect the internal controls.
 
SECTION 4.21.  Solvency. Based on the financial condition of Russoil as of the
closing date (and assuming that the closing shall have occurred), (i) Russoil’s
fair saleable value of its assets exceeds the amount that will be required to be
paid on or in respect of such company’s existing debts and other liabilities
(including known contingent liabilities) as they mature, (ii) Russoil’s assets
do not constitute unreasonably small capital to carry on its business for the
current fiscal year as now conducted and as proposed to be conducted including
its capital needs taking into account the particular capital requirements of the
business conducted by such company, and projected capital requirements and
capital availability thereof, and (iii) Russoil’s current cash flow, together
with the proceeds such company would receive, were it to liquidate all of its
assets, after taking into account all anticipated uses of the cash, would be
sufficient to pay all amounts on or in respect of its debt when such amounts are
required to be paid. Russoil does not intend to incur debts beyond its ability
to pay such debts as they mature (taking into account the timing and amounts of
cash to be payable on or in respect of its debt).
 
19

--------------------------------------------------------------------------------


 
SECTION 4.22.  Application of Takeover Protections. Russoil has taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Russoil’s
charter documents or the laws of its state of incorporation that is or could
become applicable to the Stockholders as a result of the Stockholders and
Russoil fulfilling their obligations or exercising their rights under this
Agreement, including, without limitation, the issuance of the Shares to the
Gorstovoe Holder and his ownership of the Shares.
  
SECTION 4.23.  No Additional Agreements. Russoil does not have any agreement or
understanding with the Gorstove Holder with respect to the transactions
contemplated by this Agreement other than as specified in this Agreement.
 
SECTION 4.24.  Investment Company. Russoil is not, and is not an affiliate of,
and immediately following the Closing will not have become, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
 
SECTION 4.25.  Disclosure. All disclosure provided to the Gorstovoe Holder
regarding Russoil, its business and the transactions contemplated hereby,
furnished by or on behalf of Russoil (including the their representations and
warranties set forth in this Agreement) are true and correct and do not contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading.
 
SECTION 4.26.  Certain Registration Matters. Except as specified in Russoil SEC
Documents, Russoil has not granted or agreed to grant to any person any rights
(including “piggy-back” registration rights) to have any securities of Russoil
registered with the SEC or any other governmental authority that have not been
satisfied.
 
SECTION 4.27.  Listing and Maintenance Requirements. Russoil is, and has no
reason to believe that it will not in the foreseeable future continue to be, in
compliance with the listing and maintenance requirements for continued listing
of the Russoil Stock on the Over The Counter Bulletin Board (“OTCBB”). The
issuance and sale of the Shares under this Agreement does not contravene the
rules and regulations of the trading market on which Russoil Stock is currently
eligible for listing or trading.
 
SECTION 4.28.  No Undisclosed Events, Liabilities, Developments or
Circumstances. No event, liability, development or circumstance has occurred or
exists, or is contemplated to occur with respect to Russoil or its business,
properties, prospects, operations or financial condition, that would be required
to be disclosed by Russoil under applicable securities laws on a registration
statement on Form SB-2 filed with the SEC relating to an issuance and sale by
Russoil of its Common Stock and which has not been publicly announced will not
be publicly announced in the current report on Form 8-K that will be filed by
the Russoil at the Closing.
 
20

--------------------------------------------------------------------------------


 
SECTION 4.29.  Foreign Corrupt Practices. To Russoil’s knowledge, any director,
officer, agent, employee or other person acting on behalf of Russoil has, in the
course of its actions for, or on behalf of, Russoil (i) used any corporate funds
for any unlawful contribution, gift, entertainment or other unlawful expenses
relating to political activity; (ii) made any direct or indirect unlawful
payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.
 
ARTICLE V


Deliveries
 
SECTION 5.01.  Deliveries of the Stockholders.
 
(a)  Concurrently herewith each Stockholder is delivering to Russoil this
Agreement executed by each of them.
 
(b)  At or prior to the Closing, each Stockholder shall deliver to Russoil:
 
(i)  certificates representing his Company Stock;
 
(ii)  duly executed stock powers for transfer by the Stockholder of his Company
Stock to Russoil; and


(iii) such other information and documents as Russoil or its counsel may
require, in each of their sole discretion, to establish an exemption from
registration requirements of the Securities Act.
 
SECTION 5.02.  Deliveries of Russoil.
 
(a)  Concurrently herewith, Russoil is delivering to each Stockholder, the
Company, and the Gorstovoe Holder, a copy of this Agreement and a Voting
Agreement both executed by Russoil;
  
(b) At or prior to the Closing, the Russoil shall deliver:
 
(i)  to the Company, a letter of resignation of each of the executive officers
and directors of Russoil from all offices that they hold with Russoil;
 
21

--------------------------------------------------------------------------------




(ii)  to the Company, certificates from Russoil, signed by its Secretary or
Assistant Secretary certifying that the attached copies of the Russoil Charter,
Russoil Bylaws and resolutions of the Board of Directors of Russoil approving
the Agreement and the Transactions, are all true, complete and correct and
remain in full force and effect.
 


(iii)  to the Company, evidence of the election of up to (a) five persons to
Russoil’s Board of Director’s as shall be designated in writing by the Gorstovoe
Holder, one of said persons may be the Grostovoe Holder and (b) two persons to
Russoil’s Board of Director’s as shall be designated in writing by Silvestre
Hutchinson, one of said persons may be himself.
 
(iv)  to the Company, such pay-off letters and releases relating to liabilities
as the Company shall request and such pay-off letters and releases shall be in
form and substance satisfactory to the Company;
 
(vi)  to the Company, the results of UCC, judgment lien and tax lien searches
with respect to Russoil, the results of which indicate no liens on the assets of
Russoil;
 
(v) to the Company, originals or certified copies of all existing corporate
records, accounting books and records (including without limitation, journals,
schedules, work papers, breakdowns, software records), lists of bank accounts
and signatories thereon, locations of safe deposit boxes with a list of
signatories, the name, address, contact numbers and contact persons of Russoil’s
current independent auditors and controller and chief financial officer, and all
other administrative and financial documentation, files, records of Russoil’s;
 
(c)  At or within 5 business days following the Closing, Russoil shall deliver:
 
(i)  to the Gorstovoe Holder, certificates representing 110,000,000 shares of
Russoil’s common stock; and
 
(ii)  to the Company, consent letters of the accounting firms of Russoil
confirming each such firm’s respective consent to the use by Russoil of reports
prepared by such firm regarding the financial statements of Russoil in all
future registration statements filed with the SEC.
 
22

--------------------------------------------------------------------------------


 
SECTION 5.03.  Deliveries of the Company.
 
(a)  Concurrently herewith, the Company is delivering to Russoil this Agreement
and the Voting Agreement, executed by the Company.
  
(b)  At or prior to the Closing, the Company shall deliver:
 
(i)  To Russoil, a form of Current Report on Form 8-K, which is substantially in
the form to be filed, which includes the financial statements and pro forma
financial statements required by the Form 8-K for a reverse merger - shell
transaction, together with a signed audit report of the independent accountants
for the Company; and
 
(ii)  a certificate from the Company, signed by its authorized officer
certifying and attaching copies of the Company’s Constituent Instruments and
resolutions of the Board of Directors of the Company approving the Agreement and
the Transactions are all true, complete and correct and remain in full force and
effect.


SECTION 5.04. Delivery by the Gorstovoe Holder.


(a) At or prior to the closing, the Gorstovoe Holder shall deliver to Russoil
and the Company, such executed documents and instruments as Russoil and the
Company shall deem satisfactory to fully discharge the Company’s obligations to
pay any funds to the Gorstovoe Holder, his heirs, successors and assigns;


(b) At or prior to the Closing, the Gorstovoe Holder shall deliver to Fedosov
Evgeny, such executed documents and instrument as Mr. Fedosov Evgeny and Russoil
shall deem satisfactory to discharge and release the pledge of Fedosov Evgeny of
his shares of the Company’s Stock; and


(c) At or prior to the Closing, the Gorstovoe Holder shall deliver to Russoil
and Silvestre Hutchinson, the executed Voting Agreement.
 
ARTICLE VI


Conditions to Closing


SECTION 6.01.  Stockholder, Company and the Gorstovoe Holder Conditions
Precedent. The obligations of the Stockholders, the Company and the Gorstovoe
Holder to enter into and complete the Closing is subject, at the option of the
Stockholders, the Company, and the Gorstovoe Holder, to the fulfillment on or
prior to the Closing Date of the following conditions.
 
(a)  Representations and Covenants. The representations and warranties of
Russoil contained in this Agreement shall be true in all material respects on
and as of the Closing Date with the same force and effect as though made on and
as of the Closing Date. Russoil shall have performed and complied in all
material respects with all covenants and agreements required by this Agreement
to be performed or complied with by such parties on or prior to the Closing
Date. Russoil shall have delivered to the Stockholders, the Company, and the
Gorstovoe Holder, a certificate, dated the Closing Date, to the foregoing
effect.
 
23

--------------------------------------------------------------------------------


 
(b)  Litigation. No action, suit or proceeding shall have been instituted before
any court or governmental or regulatory body or instituted or threatened by any
governmental or regulatory body to restrain, modify or prevent the carrying out
of the Transactions or to seek damages or a discovery order in connection with
such Transactions, or which has or may have, in the reasonable opinion of the
Company, a materially adverse effect on the assets, properties, business,
operations or condition (financial or otherwise) of the Company.
 
(c)  No Material Adverse Change. There shall not have been any occurrence,
event, incident, action, failure to act, or transaction since December 31, 2006
which has had or is reasonably likely to cause a Russoil Material Adverse
Effect.
  
(d)  Post-Closing Capitalization. At, and immediately after, the Closing, the
authorized capitalization, and the number of issued and outstanding shares of
the capital stock of the Company and Russoil, on a fully-diluted basis, as
indicated on a schedule to be delivered by the Parties at or prior to the
Closing, shall be acceptable to the Gorstovoe Holder and the Company in their
sole and absolute discretion.
 
(e)  SEC Reports. Russoil shall have filed all reports and other documents
required to be filed by Russoil under the U.S. federal securities laws through
the Closing Date.
 
(f)  OTCBB Quotation. Russoil shall have maintained its status as a Company
whose common stock is eligible for quotation or listing on the Over-the-Counter
Bulletin Board and no reason shall exist as to why such status shall not
continue immediately following the Closing.
 
(g)  Deliveries. The deliveries specified in Section 5.02 shall have been made
by Russoil.
 
(h)  No Suspensions of Trading in Russoil Stock; Listing. Trading in Russoil
Stock shall not have been suspended by the SEC or any trading market (except for
any suspensions of trading of not more than one trading day solely to permit
dissemination of material information regarding Russoil) at any time since the
date of execution of this Agreement, and Russoil Stock shall have been at all
times since such date listed for trading on a trading market.
 
(i)  Satisfactory Completion of Due Diligence. The Company, the Stockholders,
and the Gorstovoe Holder shall have completed their legal, accounting and
business due diligence of Russoil and the results thereof shall be satisfactory
to the Company, the Stockholders, and the Gorstovoe Holder in their sole and
absolute discretion.
 
24

--------------------------------------------------------------------------------


 
(j)  Delivery of Audit Report and Financial Statements. The Company shall have
completed the Company Financial Statements and shall have received an audit
report from an independent audit firm that is registered with the Public Company
Accounting Oversight Board relating to the fiscal year ended December 31, 2006.
 
(k)   Delivery of Legal Opinion. The Company shall have received an opinion from
legal counsel in the Russian Federation that is otherwise satisfactory to the
Company, the Stockholders, and the Gorstovoe Holder.
 
(l)  Derivative Securities. Any issued and outstanding options, convertible
notes or other securities of Russoil that are exercisable or exchangeable for or
convertible into, Russoil Common Stock shall have been exercised, converted or
exchanged for Russoil Common Stock in a manner satisfactory to the Company, the
Stockholders, and the Gorstovoe Holder.
  
(m)  Cancellation Agreement. A Cancellation Agreement (as defined in Section
7.13) shall have been executed and delivered by the parties thereto and all of
the transactions contemplated thereby shall have been consummated.
 
SECTION 6.02.  Russoil Conditions Precedent. The obligations of Russoil to enter
into and complete the Closing is subject, at the option of Russoil, to the
fulfillment on or prior to the Closing Date of the following conditions, any one
or more of which may be waived by Russoil in writing.
 
(a)  Representations and Covenants. The representations and warranties of the
Stockholders, the Company, and the Gorstovoe Holder contained in this Agreement
shall be true in all material respects on and as of the Closing Date with the
same force and effect as though made on and as of the Closing Date. The
Stockholders, the Company, and the Gorstovoe Holder shall have performed and
complied in all material respects with all covenants and agreements required by
this Agreement to be performed or complied with by the Stockholders, the
Company, and the Gorstovoe Holder on or prior to the Closing Date. The Company,
the Stockholder and the Gorstovoe Holder, shall have delivered to Russoil, a
certificate, dated the Closing Date, to the foregoing effect.
 
(b)  Litigation. No action, suit or proceeding shall have been instituted before
any court or governmental or regulatory body or instituted or threatened by any
governmental or regulatory body to restrain, modify or prevent the carrying out
of the Transactions or to seek damages or a discovery order in connection with
such Transactions, or which has or may have, in the reasonable opinion of
Russoil, a materially adverse effect on the assets, properties, business,
operations or condition (financial or otherwise) of Russoil.
 
25

--------------------------------------------------------------------------------


 
(c)  No Material Adverse Change. There shall not have been any occurrence,
event, incident, action, failure to act, or transaction since December 31, 2006
which has had or is reasonably likely to cause a Company Material Adverse
Effect.
 
(d)  Deliveries. The deliveries specified in Section 5.01, Section 5.03 and 5.04
shall have been made by the Stockholders and the Company, respectively.
 
(e)  Audited Financial Statements. The Company shall have provided Russoil and
the Stockholders with reasonable assurances that Russoil will be able to comply
with its obligation to file a current report on Form 8-K within four (4)
business days following the Closing containing the requisite audited
consolidated financial statements of the Company and the requisite disclosure
regarding the Company.
  
(f)  Post-Closing Capitalization. At, and immediately after, the Closing, the
authorized capitalization, and the number of issued and outstanding shares of
the capital stock of the Company and Russoil, on a fully-diluted basis, as
indicated on a schedule to be delivered by the Parties at or prior to the
Closing, shall be acceptable to Russoil in its sole and absolute discretion.
 
(g)  Satisfactory Completion of Due Diligence. Russoil shall have completed its
legal, accounting and business due diligence of the Company, the Stockholders,
the Gorstovoe Holder and the results thereof shall be satisfactory to Russoil in
its sole and absolute discretion.
 
(h)  Delivery of Audit Report and Financial Statements. The Company shall have
completed the Company Financial Statements and shall have received an audit
report from an independent audit firm that is registered with the Public Company
Accounting Oversight Board relating to the fiscal year ended December 31, 2006
and, in form and substance, the Financial Statements shall be satisfactory to
Russoil in its sole and absolute discretion.
 
(i)  Delivery of Legal Opinion. Russoil shall have received an opinion from the
Company’s legal counsel in the jurisdiction of its formation that is otherwise
satisfactory to the Company, the Stockholders and the Gorstovoe Holder.
 
(j)  Derivative Securities. Any issued and outstanding options, convertible
notes or other securities of Russoil that are exercisable or exchangeable for or
convertible into, Russoil Common Stock shall have been exercised, converted or
exchanged for Russoil Common Stock in a manner satisfactory to Russoil.
 
(k)  Cancellation Agreement. A Cancellation Agreement (as defined in Section
7.13) shall have been executed and delivered by the parties thereto and all of
the transactions contemplated thereby shall have been consummated.
 
26

--------------------------------------------------------------------------------




ARTICLE VII


Covenants


SECTION 7.01.  Preparation of the 14f-1 Notice; Blue Sky Laws 
 
(a)  As soon as possible following the Closing, the Company and Russoil shall
prepare and file with the SEC the 14f-1 Notice in connection with the
consummation of this Agreement. Russoil shall cause the 14f-1 Notice to be
mailed to Russoil’s stockholders as promptly as practicable thereafter.
 
(b)  Russoil shall take any action (other than qualifying to do business in any
jurisdiction in which it is not now so qualified) required to be taken under any
applicable state securities laws, if any, in connection with the issuance of
Russoil Stock in connection with this Agreement.
 
SECTION 7.02.  Public Announcements. Russoil, the Gorstovoe Holder and the
Company will consult with each other before issuing, and provide each other the
opportunity to review and comment upon, any press release or other public
statements with respect to the Agreement and the Transactions and shall not
issue any such press release or make any such public statement prior to such
consultation, except as may be required by applicable Law, court process or by
obligations pursuant to any listing agreement with any national securities
exchange.
 
SECTION 7.03.  Fees and Expenses. All fees and expenses incurred in connection
with this Agreement shall be paid by the Party incurring such fees or expenses,
whether or not this Agreement is consummated.
 
SECTION 7.04.  Continued Efforts. Each Party shall use commercially reasonable
efforts to (a) take all action reasonably necessary to consummate the
Transactions, and (b) take such steps and do such acts as may be necessary to
keep all of its representations and warranties true and correct as of the
Closing Date with the same effect as if the same had been made, and this
Agreement had been dated, as of the Closing Date.
  
SECTION 7.05.  Exclusivity. Russoil shall not (i) solicit, initiate, or
encourage the submission of any proposal or offer from any person relating to
the acquisition of any capital stock or other voting securities of Russoil, or
any assets of Russoil (including any acquisition structured as a merger,
consolidation, share exchange or other business combination), (ii) participate
in any discussions or negotiations regarding, furnish any information with
respect to, assist or participate in, or facilitate in any other manner any
effort or attempt by any person to do or seek any of the foregoing, or (iii)
take any other action that is inconsistent with the Transactions and that has
the effect of avoiding the Closing contemplated hereby. Russoil shall notify the
Company immediately if any person makes any proposal, offer, inquiry, or contact
with respect to any of the foregoing.
 
27

--------------------------------------------------------------------------------


 
SECTION 7.06.  Filing of 8-K and Press Release. Russoil shall file, as soon as
is practicable after the Closing Date, a current report on Form 8-K and attach
as exhibits all relevant agreements with the SEC, as soon as is practicable
disclosing the terms of this Agreement and other requisite disclosure regarding
the Transactions and including the requisite audited consolidated financial
statements of the Company. In addition, Russoil shall issue a press release
prior to 9:30 a.m. (New York Time) on the business day following the Closing
Date, announcing the closing of the transaction.
 
SECTION 7.07.  Furnishing of Information. As long as the Gorstovoe Holder owns
the Shares, Russoil covenants to timely file (or obtain extensions in respect
thereof and file within the applicable grace period) all reports required to be
filed by Russoil after the date hereof pursuant to the Exchange Act and in the
event Russoil is not required to file reports pursuant to such laws, it will
prepare and furnish to the Gorstovoe Holder and make publicly available in
accordance with Rule 144(c) promulgated by the SEC pursuant to the Securities
Act, such information as is required for the Gorstovoe Holder to sell the Shares
under Rule 144. Russoil further covenants that it will take such further action
as any holder of Shares may reasonably request, all to the extent required from
time to time to enable such person to sell the Shares without registration under
the Securities Act within the limitation of the exemptions provided by Rule 144.
 
SECTION 7.08.  Access. Each Party shall permit representatives of each other
Party to have full access to all premises, properties, personnel, books, records
(including Tax records), contracts, and documents of or pertaining to such
Party.
 
SECTION 7.09.  Preservation of Business. From the date of this Agreement until
the Closing Date, each of the Company and Russoil shall operate only in the
ordinary and usual course of business consistent with past practice (provided,
however, that Russoil shall not issue any securities without the prior written
consent of the Company), and shall use reasonable commercial efforts to (a)
preserve intact its respective business organization, (b) preserve the good will
and advantageous relationships with customers, suppliers, independent
contractors, employees and other Persons material to the operation of its
respective business, and (c) not permit any action or omission which would cause
any of its respective representations or warranties contained herein to become
inaccurate or any of its respective covenants to be breached in any material
respect.
 
SECTION 7.10. In the event that the Company and the Gorstovoe Holder , before
the first anniversary of the Closing are able to secure private equity financing
for Russoil, pursuant to which Russoil receives not less than $100,000,000 in
gross proceeds, then the Gorstovoe Holder will be entitled to receive, on a pro
rata basis, shares aggregating twenty (20%) percent of the Company’s issued and
outstanding capital of the Company. 


SECTIONS 7.11 and 7.12. INTENTIONALLY OMITTED 
 
SECTION 7.13.  Cancellation of Certain Shares. A total of 242,000,000 shares of
Russoil Common Stock, in the aggregate, held by Silvestre Hutchinson
(“Hutchinson”) shall have been cancelled and Hutchinson shall have delivered to
Russoil a Cancellation Agreement (the “Cancellation Agreement”) containing a
release and such other provisions as are satisfactory to Russoil, and the
Company.
 
28

--------------------------------------------------------------------------------




ARTICLE VIII


Indemnification
 
SECTION 8.01.  General Indemnification Provision. Each of the Stockholders, the
Gorstovoe Holder and the Company (each an “Indemnifying Party”) shall indemnify,
defend and hold Russoil, its affiliates, officers, directors, partners (general
and limited), employees, agents, attorneys successors and assigns (each an
“Indemnified Party”) harmless from and against all Losses incurred or suffered
by a Indemnified Party as a result of the breach of any of the respective
Indemnifying Parties representations, warranties, covenants or agreements made
by the respective Indemnifying Parties in this Agreement.
 
SECTION 8.02.  Indemnification Principles. For purposes of this Article VIII,
“Losses” shall mean each and all of the following items: claims, losses
(including, without limitation, losses of earnings), liabilities, obligations,
payments, damages (actual, punitive or consequential), charges, judgments,
fines, penalties, amounts paid in settlement, costs and expenses (including,
without limitation, interest which may be imposed in connection therewith, costs
and expenses of investigation, actions, suits, proceedings, demands, assessments
and reasonable fees, expenses and disbursements of counsel, consultants and
other experts).
 
SECTION 8.03.  Claim Notice; Right to Defend. An Indemnified Party shall
promptly upon becoming aware of the facts indicating that a claim for
indemnification may be warranted, give to the Indemnifying Party a claim notice
relating to such Loss (a “Claim Notice”). Each Claim Notice shall specify the
nature of the claim and, if possible, the amount or the estimated amount
thereof. No failure or delay in giving a Claim Notice and no failure to include
any specific information relating to the claim (such as the amount or estimated
amount thereof) shall affect the obligation of the Indemnifying Party unless
such failure materially and adversely prejudices the Indemnifying Party. If such
Loss relates to the commencement of any action or proceeding by a third person,
the Indemnified Party shall give a Claim Notice to the Indemnifying Party
regarding such action or proceeding and the Indemnifying Party shall be entitled
to participate therein to assume the defense thereof with counsel reasonably
satisfactory to the Indemnified Party. After the delivery of notice from the
Indemnifying Party to the Indemnified Party of its election to assume the
defense of such action or proceeding, the Indemnifying Party shall not be liable
(except to the extent the proviso to this sentence is applicable, in which event
it will be so liable) to the Indemnified Party under this Article VIII for any
legal or other expenses subsequently incurred by the Indemnified Party in
connection with the defense thereof other than reasonable costs of
investigation, provided that each Indemnified Party shall have the right to
employ separate counsel to represent it and assume its defense (in which case,
the Indemnifying Party shall not represent it) if (i) upon the advice of
counsel, the representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them, (ii)
in the event the Indemnifying Party has not assumed the defense thereof within
10 days of receipt of notice of such claim or commencement of action, and in
which case the fees and expenses of one such separate counsel shall be paid by
the Indemnifying Party or (iii) if such Indemnified Party who is a defendant in
any action or proceeding which is also brought against the Indemnifying Party
reasonably shall have concluded that there may be one or more legal defenses
available to such Indemnified Party which are not available to the Indemnifying
Party. If the Indemnifying Party so assumes the defense thereof, it may not
agree to any settlement of any such claim or action as the result of which any
remedy or relief, other than monetary damages for which the Indemnifying Party
shall be responsible hereunder, shall be applied to or against the Indemnified
Party, without the prior written consent of the Indemnified Party. In any action
hereunder as to which the Indemnifying Party has assumed the defense thereof
with counsel reasonably satisfactory to the Indemnified Party, the Indemnified
Party shall continue to be entitled to participate in the defense thereof, with
counsel of its own choice, but, except as set forth above, the Indemnifying
Party shall not be obligated hereunder to reimburse the Indemnified Party for
the costs thereof.
 
29

--------------------------------------------------------------------------------




ARTICLE IX


Miscellaneous


SECTION 9.01.  Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given upon receipt by the Parties at the following addresses (or at such other
address for a Party as shall be specified by like notice):
 
If to Russoil, to:


415 Madison Avenue
15th Floor
New York, New York 10017


If to the Company or each Stockholder, to:
 
121059
Russian Federation
Moscow, Ab No. 27
Russia


If to the Gorstovoe Holder, to:


636850
Tomsk Region,
Area Zyrjansky, with. Zyrjansky,
Street Chapaeva, h. 15
Russia
 
30

--------------------------------------------------------------------------------


 
SECTION 9.02.  Amendments; Waivers; No Additional Consideration. No provision of
this Agreement may be waived or amended except in a written instrument signed by
the Company, Russoil, the Gorstovoe Holder and the Stockholders. No waiver of
any default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either Party to exercise
any right hereunder in any manner impair the exercise of any such right. No
consideration shall be offered or paid to any Stockholder to amend or consent to
a waiver or modification of any provision of any transaction document unless the
same consideration is also offered and paid to all Stockholders who then hold
Shares (or are entitled to receive Shares hereunder).
 
SECTION 9.03.  Termination.
 
(a)  Termination of Agreement. The Parties may terminate this Agreement as
provided below:
 
(i)  All of the parties may terminate this Agreement by mutual written consent
at any time prior to the Closing;
 
(ii)  Russoil may terminate this Agreement by giving written notice to the
Company, the Gorstovoe Holder, and the Stockholders at any time prior to the
Closing (A) in the event the Company, the Gorstovoe Holder or the Stockholders
have breached any material representation, warranty, or covenant contained in
this Agreement in any material respect, Russoil has notified the Company, the
Gorstovoe Holder and the Stockholders of the breach, and the breach has
continued without cure for a period of twenty days after the notice of breach,
or (B) if the Closing shall not have occurred on or before sixty days after the
date of this Agreement by reason of the failure of any condition precedent under
Section 6.02 hereof (unless the failure results primarily from Russoil itself
breaching any representation, warranty, or covenant contained in this
Agreement); and
 
(iii)  The Company, the Stockholders, or the Gorstovoe Holder may terminate this
Agreement by giving written notice to Russoil at any time prior to the Closing
(A) in the event Russoil has breached any material representation, warranty, or
covenant contained in this Agreement in any material respect, the Company, the
Stockholders, or the Gorstovoe Holder has notified Russoil of the breach, and
the breach has continued without cure for a period of twenty days after the
notice of breach or (B) if the Closing shall not have occurred on or before
sixty days after the date of this Agreement, by reason of the failure of any
condition precedent under Section 6.01 hereof (unless the failure results
primarily from the Company, the Stockholders or the Gorstovoe Holder themselves
breaching any representation, warranty, or covenant contained in this
Agreement).
 
31

--------------------------------------------------------------------------------


  
(b)  Effect of Termination. If any Party terminates this Agreement pursuant to
Section 8.03(a) above, all rights and obligations of the Parties hereunder shall
terminate without any Liability of any Party to any other Party.
 
SECTION 9.04.  Replacement of Securities. If any certificate or instrument
evidencing any Shares is mutilated, lost, stolen or destroyed, Russoil shall
issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to
Russoil of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Shares. If a replacement
certificate or instrument evidencing any Shares is requested due to a mutilation
thereof, Russoil may require delivery of such mutilated certificate or
instrument as a condition precedent to any issuance of a replacement.
 
SECTION 9.05.  Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Stockholders, Russoil, the Gorstovoe Holder and the Company will be entitled to
specific performance under this Agreement. The Parties agree that monetary
damages may not be adequate compensation for any loss incurred by reason of any
breach of obligations described in the foregoing sentence and hereby agrees to
waive in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.
 
SECTION 9.06.  INTENTIONALLY OMITTED
  
SECTION 9.07.  Limitation of Liability. Notwithstanding anything herein to the
contrary, each of Russoil and the Company acknowledge and agree that the
liability of a Stockholder or the Gorstovoe Holder, as the case may be arising
directly or indirectly, under any transaction document of any and every nature
whatsoever shall be satisfied solely out of the assets of such Stockholder or
the Gorstovoe Holder, as the case may be and that no trustee, officer, other
investment vehicle or any other affiliate of such Stockholder, the Gorstovoe
Holder, as the case may be or any investor, stockholder or holder of shares of
beneficial interest of such Stockholder or the Gorstovoe Holder, as the case may
be shall be personally liable for any liabilities of such Stockholder or the
Gorstovoe Holder, as the case may be.
 
SECTION 9.08.  Interpretation. When a reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement unless otherwise
indicated. Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation”.
 
32

--------------------------------------------------------------------------------


 
SECTION 9.09.  Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule or Law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the Transactions contemplated hereby is not affected in any manner materially
adverse to any Party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the Parties as closely as possible in an acceptable manner to the end that
Transactions contemplated hereby are fulfilled to the extent possible.
 
SECTION 9.10.  Counterparts; Facsimile Execution. This Agreement may be executed
in one or more counterparts, all of which shall be considered one and the same
agreement and shall become effective when one or more counterparts have been
signed by each of the Parties and delivered to the other Parties. Facsimile
execution and delivery of this Agreement is legal, valid and binding for all
purposes.
 
SECTION 9.11.  Entire Agreement; Third Party Beneficiaries. This Agreement,
taken together with the Company Disclosure Schedule and Russoil Disclosure
Schedule, (a) constitute the entire agreement, and supersede all prior
agreements and understandings, both written and oral, among the Parties with
respect to the Transactions and (b) are not intended to confer upon any person
other than the Parties any rights or remedies.
 
SECTION 9.12.  Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York, regardless of the laws
that might otherwise govern under applicable principles of conflicts of laws
thereof, except to the extent the laws of Nevada are mandatorily applicable to
the Transactions.
 
SECTION 9.13.  Assignment. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of law or otherwise by any of the Parties without the prior
written consent of the other Parties. Any purported assignment without such
consent shall be void. Subject to the preceding sentences, this Agreement will
be binding upon, inure to the benefit of, and be enforceable by, the Parties and
their respective successors and assigns.
 
[The Remainder of Page Intentionally Kept Blank]
 
33

--------------------------------------------------------------------------------




The Parties hereto have executed and delivered this Share Exchange Agreement as
of the date first above written.

       
RUSSOIL CORPORATION
 
   
   
  By:  
/s/ Silvestre Hutchinson
 

--------------------------------------------------------------------------------

Name: Silvestre Hutchinson
Title: President

 

       
OJSE SMOLENERGY
 
   
   
  By:   /s/ Evgeny Bagay  

--------------------------------------------------------------------------------

Name: Evgeny Bagay
Title: Deputy of the General Director

 

         
THE STOCKHOLDERS:
 
   
   
          
/s/ Elias Kamennoy
 

--------------------------------------------------------------------------------

Elias Kamennoy
Number of shares the Company owned: 500

 

              
/s/ Evgeny Bagay
 

--------------------------------------------------------------------------------

Evgeny Bagay
Number of shares the Company owned: 2,500

 

              
/s/ Evgeny Fedosov
 

--------------------------------------------------------------------------------

Evgeny Fedosov
Number of shares the Company owned: 7,000




         
THE GORSTOVOYE HOLDER
 
   
   
          
/s/ Viktor Ekimov
 

--------------------------------------------------------------------------------

Viktor Ekimov


34

--------------------------------------------------------------------------------

